Name: Commission Regulation (EEC) No 3167/81 of 5 November 1981 laying down detailed rules for implementing the import system applicable during November and December 1981 to certain non-member countries in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 11 . 81 Official Journal of the European Communities No L 316/21 COMMISSION REGULATION (EEC) No 3167/81 of 5 November 1981 laying down detailed rules for implementing the import system applicable during November and December 1981 to certain non-member countries in the sheepmeat and goatmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3069/81 of 26 October 1981 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1981 ('), and in particular Article 3 thereof, maximum quantity for which import licences may be issued in certain Member States ; Whereas Regulation (EEC) No 3069/81 also laid down that the issue of import licences for the products referred to above is to be restricted in 1981 to the quantities for which the limit on the levy is appli ­ cable ; Whereas the said imports should be restricted to the quantities provided for ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 3183/80 Q, in respect of the quantities which may be imported beyond those indicated on licences ; Whereas the Member States should be required to provide information with regard to the said imports ; Whereas the Community has concluded voluntary restraint agreements with certain non-member coun ­ tries which export sheepmeat and goatmeat products ; whereas similar agreements are being negotiated with other non-member countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Whereas Regulation (EEC) No 3069/81 laid down that the levy applicable on import of products within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff from non-member countries other than those which have concluded voluntary restraint agreements with the Community is to be limited to 10 % ad valorem within certain maximum quantities ; whereas account must also be taken of import licences already granted under the transitional measures laid down by Regulations (EEC) No 3495/80 (2), (EEC) No 776/81 (3) and (EEC) No 1758 /81 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Up to 31 December 1981 the levy applicable on imports of products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff shall be limited to 10 % ad valorem, within the follo ­ wing quantity limits , expressed in tonnes carcase equi ­ valent by the non-member country concerned and by category : Whereas Regulation (EEC) No 3069/81 laid down that imports into the Member States should be allowed, taking account of the traditional pattern of trade ; whereas it therefore seems appropriate to set the (') OJ No L 308 , 29 . 10 . 1981 , p . 1 . (2) OJ No L 365, 31 . 12 . 1980 , p . 21 . (3) OJ No L 81 , 27 . 3 . 1981 , p . 12 . 4 OJ No L 175, 1 . 7 . 1981 , p . 29 . 0 OJ No L 338 , 13 . 12 . 1980 , p . 1 . No L 316/22 Official Journal of the European Communities 6 . 11 . 81 CCT heading No Non-member country concerned and quantity Description Chile Spain Other non-member countries (a) 01.04 Live sheep and goats : B. Other (b) 0 0 25 02.01 Meat and edible offal of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : IV. Of sheep or goats : a) Fresh or chilled 0 125 75 b) Frozen 1 115 0 98 (a) Excluding Argentina , Australia , Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia. (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff. Article 2 1 . Subject to the following provisions, Regulation (EEC) No 2666/80 (') shall apply. 2. In respect of products from the countries indicated in Article 1 , import licences (provided for by Regulation (EEC) No 2666/80) may be issued up to the quantities laid down in the same Article . 3 . The issue shall be restricted to the following quantities, expressed in tonnes carcase equivalent, in respect of the Member States listed below : CCT heading No Member State Non-member country concerned and quantity Chile Spain Other non-member countries 01.04 B France 0 0 25 Ireland 0 0 0 02.01 AIV a) France 0 125 0 Ireland 0 0 0 02.01 AIV b) France 0 0 0 Ireland 0 0 0 (b) to reduce all the quantities applied for by a single percentage figure with the exception of quantities applied for in the Member States referred to in paragraph 3 , for which a special percentage may be determined by Member State . 7 . Licences shall be issued on 1 December 1981 . 8 . By way of derogation from Article 3 ( 1 ) of Regu ­ lation (EEC) No 2666/80 , import licences shall be valid until 31 December 1981 . 4. Applications for import licences for the products referred to in Article 1 shall be lodged between 12 and 18 November 1981 . 5 . Aplications for licences, broken down by product and by country of origin , shall be transmitted by the Member States to the Commission not later than 23 November 1981 at 5 p.m . 6 . The Commission shall decide , before 29 November 1981 , by product and by country of origin , either : (a) to authorize the issue of licences for all the quanti ­ ties applied for ; Article 3 1 . The licence application and the licence itself shall bear, in section 14, the name of the non-member country of origin .(') OJ No L 276, 20 . 10 . 1980 , p . 36 . 6. 11 . 81 Official Journal of the European Communities No L 316/23  'Prelievo limitato al 10 % ad valorem (applicazione del regolamento (CEE) n . 3167/81 ). Titolo valido per (quantitÃ in cifre e lettere) ... kg' ;  'Heffing beperkt tot 10 % ad valorem (toepassing van Verordening (EEG) nr. 3167/81 ). Certificaat geldig voor (hoeveelheid in cijfers en in letters) . . . kg'- For products falling within subheading 01.04 B, the licence application and the licence itself shall bear, in sections 10 and 11 , a statement of the net mass and the number of animals to be imported . It shall be obligatory to import from the country stated in the licence . 2 . The licence shall bear in section 20 (a) one of the following entries :  'Levy limited to 10 % ad valorem (application of Regulation (EEC) No 3167/81 ). Licence valid for (quantity in figures and words) ... kg' ; By way of derogation from Article 8 (4) of Regulation (EEC) No 3183/80 , only the quantity stated in section 20 (a) of the import licence may be placed in free circulation ; the figure 0 shall be entered for this purpose in section 22 of the said licence .  'Importafgiften begrÃ ¦nses til 10 % af vÃ ¦rdien (jf. forordning (EÃF) nr. 3167/81 ). Licensen er gyldig for (mÃ ¦ngde i tal og bogstaver) ... kg' ; Article 4  'BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % nach dem Wert (Anwendung der Verordnung (EWG) Nr. 3167/81 ). Lizenz gÃ ¼ltig fÃ ¼r (Menge in Zahlen und Buchstaben) ... kg' ; Member States shall communicate to the Commission , by telex before 14 January 1982, the quantities, by product and by country of origin , in respect of which import licences have been issued pursuant to this Regulation .  'PrÃ ©lÃ ¨vement limitÃ © Ã 10 % ad valorem [applica ­ tion du rÃ ¨glement (CEE) n0 3167/81 ]. Certificat valable pour [quantitÃ © en chiffres et en lettres] . . . kilogrammes' ; Article 5  Ã Ã ¯Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã Ã ¿ 10% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¹Ã ± (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 3167/81 ). Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ­Ã ³Ã ºÃ Ã Ã ¿ Ã ³Ã ¹Ã ¬ (ÃÃ ¿Ã Ã Ã Ã ·Ã  Ã ¬Ã Ã ¹Ã ¸Ã ¼Ã ·Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ¯ Ã Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã ) . . . Ã Ã ³Ã ' ; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 November 1981 . For the Commission Poul DALSAGER Member of the Commission